Title: To George Washington from John Morgan, 22 April 1776
From: Morgan, John
To: Washington, George



Sir
Cambridge April 22. 1776

I take this Opportunity to inform Your Excellency that I am constantly employ’d in collecting & forwarding the Hospital Stores to N: York, & in executing your Orders relative to the Drugs & Medicines &c., left in the ministerial Hospital & Messrs Perkins & Gardners Shops at Boston, of wch I have given a more minute detail in my Letters to Genl Gates, that I might not be troublesome in taking up more of Your Excellencys Time than necessary.
I have, & am collecting a Noble Store of Medicines &c. for the ensuing Campaign, & I hope to leave no room for complaint of any scarcity or Want of either Medicines, Beds, Blankets, or other Hospital Stores for the Army—Having got a sufficient supply, (except of a few capital Articles which I hope to procure from Philada) of Medicines, for a Year to come, or more, with 1500 additional Blanketts & Rugs, as many Beds & Pillows &c., by the Care & Attention of my Steward & Qr Master of the Hospital Mr Carnes, who has spared no pains in executing my orders in collecting them from Boston, in washing & fitting them for Use.
The Sick in the several Hospitals are reduced to about 80. I

hope in 10 or 12 days, or at least within a fortnight, to have managed in such a Manner, as to discharge them all, & to break up the Hospitals entirely. I have sent off about 26 Waggons already for N. York with Hospital Stores, always accompanied with some of the Mates of the Hospital to take charge of them. I flatter myself with the Number allready gone, Dr Foster will be capable of managing the concerns of the Hospital at N. York so well that the sick will not suffer, The rest of the Gentlemen in this Department will shortly follow with the rest of the Stores & I expect in a few days after to join them. Tomorrow I purpose to set out for Portsmouth to learn whether there are any Tidings of the 10 packages of Medicines formerly mentioned to be in the Prize carried in there, that Nothing of so great value may be lost for want of looking After. If, on my Way to N. York Your excellency has any Orders for me I shall, agreeable to my Instructions expect to meet them at Norwich. From a Sense of my Duty I have troubled your excellency with an Acct of my Proceeding⟨s⟩ & remain Your Excellencys most obedient & very humble Servant

John Morgan

